MEMORANDUM **
Edward Alan Garcia appeals from his 66-month sentence imposed following a guilty plea to possession of a firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Assuming arguendo, that this case is properly before us, we reject Garcia’s contention that the district court erred in sentencing him above the Guidelines range. Garcia’s sentence was within a range stipulated to by the parties pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), and, as such, need not comport with the Guidelines. See United States v. Pacheco-Navarette, 432 F.3d 967, 970 (9th Cir.2005) (‘We accept this proposition explicitly: as the Guidelines are advisory only, there can be no reasonable argument that the court does not have the authority to accept a stipulated sentence that does not comport with them.”) (citation omitted). Moreover, the record indicates that the district court correctly used the Guidelines range as a “starting point,” United States v. Cantrell, 433 F.3d 1269, 1280 (9th Cir.2006), and properly considered and applied the various sentencing considerations articulated in 18 U.S.C. § 3553(a), see United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006). We conclude that the sentence imposed in light of those factors was not unreasonable. See United States v. Mohamed, 459 F.3d 979, 988-89 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.